Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 02/16/2021.  Presently claims 1-6 are pending. 

Response to Arguments
Drawings objections have been withdrawn based upon applicant’s amendments.
Rejections based on Claim Rejections -35 U.S.C. 112 have been withdrawn based upon Applicant’s amendments.
Note: the Examiner notice that the Applicant argued that claim 1 is amended in order to address Claim Rejections -35 U.S.C. 112, however the amendment to the independent claim 1 presents claim of scope which have never been presented before in the independent claim 1 dated 01/17/2019.

Applicant's arguments filed 02/16/2021 with respect Claim Rejections - 35 USC § 103 have been fully considered and they are persuasive, however a new Claim Rejections - 35 USC § 103 have been presented based upon the Applicant amendments and argument.



Claim Rejections - 35 USC § 112
Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under. See MPEP § 2172.05(p).

Claims 1-6 is indefinite since all that the applicant considers to be encompassed by “the programmable controller controls” cannot be determined because the italicized claim limitations are not directed to the apparatus, but rather to the action of the “the programmable controller”, the programmable controllers actions are not positively recited in a claim apparatus.
Therefore, the claim is indefinite because it cannot determine when infringement occurs, does it only occur when it is performing the method limitations, or does infringement occur when having an apparatus capable/configured for performing the method limitations.
The examiner encourages the applicant to amend the claims to recite the “programmable controller is configured to”
Claims 2-6 rejected because they are depended on claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lima (US5927628A) in view of Yang (CN206881905U) and Demler (US20060231649A1).

Regarding claim 1, Lima disclose a disc gap servo control device for a disc powder grinding system (abstract) (figs.1, 2 and 9: (98) and (72)) (col.3 line 56-col.4 line 28) (col.4 lines 37-44: the control circuitry),
the disc powder grinding system comprising a disc powder grinding machine (fig.1: (20)), 
a rotating speed regulating device (figs.1 and 2; (26)) of a rotating disc (fig.3: (40)) (col.3 lines 7-35), 
the disc gap servo control device (figs.1, 2 and 9: (98) and (72)) and a control cabinet (figs.1 and 11: the control circuitry of cabinet (100)), 

a feed opening (fig.2: (160)) and a discharge opening (fig.2; (186)) are disposed in a grinding chamber (figs.1-3: (28)) of the disc powder grinding machine (fig.2: (20)) (col.5 line 60-col.6 line 25), 

wherein a center of the rotating disc (fig.3: (70)) is fixedly connected with a rotating shaft (fig.3: (30)); 
the static disc (fig.3: (50)) is fixed inside the grinding chamber (fig.3: (28));
the rotating shaft (fig.2: (30)) is connected with the rotating speed regulating device (fig.2: (26)) of the rotating disc;
the rotating speed regulating device of the rotating disc comprises a driving motor (fig.2: motor (26)); 
the rotating speed regulating device (fig.2: (26)) of the rotating disc forms a transmission connection with the rotating shaft (fig.2 and 3: (30))  through a conveyor belt (fig.2: (70)), and drives the rotating disc (fig.3: (40)) through the rotating shaft to provide power for the disc powder grinding machine:
the disc gap servo control device (figs.1, 2 and 9: (98) and (72)) comprises an AC servo motor  (fig.9: (98)), 
a transmission device (fig.9: (94) and (72)) and a displacement sensor (fig.11: (104));
the transmission device (fig.9: (94) and (72)) comprises a decelerator (fig.9: gear speed reducer (94)) and  mechanical linkage, wherein the mechanical linkage (fig.2: (72)) is connected with the rotating shaft (fig.2: (30)) (col.3 lines 57-63);
one end of the decelerator (fig.9: gear speed reducer (94)) is connected to the AC servo motor (fig.9: (98)), and the other end of the decelerator fig.9: gear speed reducer (94)) is connected to the mechanical linkage (fig.9: (72)); 


a position signal of the rotating disc is collected in real time with a position movement of the mechanical linkage (col.4 lines 37-44: the control circuitry include the register 104 which indicates the positioning of the driven grinding member relative to the fixed grinding member), and the position signal (fig.11: (104)) is fed back to the control cabinet (fig11: control circuitry of cabinet (100));
the disc powder grinding machine is a double-disc powder grinding machine (fig.3: (40) and (50)); and
diameters of the static disc and the rotating disc, a specification of the driving motor, and a rotating speed of the rotating disc are determined according to the actual production efficiency and material hardness (col.3 lines 18-36 and col.6 lines 37-44: the motor of the grinding disks and the grinding disks can be varied depending on the application requirements).

Lima does not disclose wherein the control cabinet comprises a touch screen, an industrial computer and a programmable controller;
the touch screen is connected with the industrial computer, and a control information is input to the industrial computer through the touch screen;

the industrial computer is separately connected with the rotating speed regulating device of the rotating disc and the disc gap servo control device and receives a working state information of the disc gap servo control device, 
and the working state information is displayed on the touch screen;
the programmable controller is separately connected with and controls the rotating speed regulating device of the rotating disc and the disc gap servo control device;
 the position sensor is mounted on the mechanical linkage of the disc powder grinding machine,

Demler disclose a grinding system (abstract), comprising: 
a position sensor (fig.7: (320)) is mounted on a mechanical linkage of a disc powder grinding machine (fig.7: (330)), a position signal of the rotating disc is collected in real time with a position movement of the mechanical linkage, and the position signal is fed back to a controller (fig.6: (130)) (paragraphs 0040-0042 and  0045-0046).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lima to have the position sensor to be mounted to the mechanical linkage of the disc powder grinding machine control circuitry of as taught by Demler, because combining prior art elements 

Yang teaches a system, comprising: 
a feeding hopper and an outlet (paragraph 101);
a grinding roller motor for driving a grinding roller, the grinding rollers having a moving roller and fixing roller (paragraph 25); 
an adjusting mechanism configured to adjust the gap between the fixed roller and moving roller(paragraphs 36, 131-140);
a control module having: 
a level detector on the hopper, a rotation speed detector for detecting the rotation speed of a feeding motor, an output ends of a material level detector and a rotation speed detector are respectively connected to the input end of a PLC controller (paragraph 109); 
the PLC controller is connected to a control panel, the control panel having an input used to set and display the grinding process information including the information that receive from the detectors (paragraph 36 and 123);
the PLC controller is control a signal to control the adjusting mechanism (paragraphs 36, 131-140);

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the control circuitry of  by Lima by 

Regarding claims 2-4, Lima disclose the motor of the grinding disks and the grinding disks can be varied depending on the application requirements (col.3 lines 18-36 and col.6 lines 37-44);
 Lima dose not disclose the diameters of the static disc and the rotating disc are 500 mm, the driving motor is a three-phase asynchronous motor, of which the power is 3 kW and the rotating speed is 0-3000 r/min; and the power of the AC servo motor is 1 kW.

Examiner notice The applicant does not disclosed that “the diameters of the static disc and the rotating disc are 500 mm, the driving motor is a three-phase asynchronous motor, of which the power is 3 kW and the rotating speed is 0-3000 r/min; and the power of the AC servo motor is 1 kW” solves any stated problem or is for any particular purpose“;

 	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to select the diameters of the static disc and the rotating disc are 500 mm, the driving motor is a three-phase asynchronous motor, of which the power is 3 kW and the rotating speed is 0-3000 r/min; and the power of the AC servo motor is 1 kW, as a matter of routine engineering design choice.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lima (US5927628A) in view of Yang (CN206881905U) and Demler (US20060231649A1) as applied to claim 1 above, and further in view of Pischtschan (US20170050188A1).

Regarding claim 5, Lima in view of Yang does not teaches a frequency converter; and the frequency converter is separately connected with the driving motor and the programmable controller of the control cabinet, wherein the programmable controller controls the frequency converter according to a control command of the industrial computer, so as to control a rotating speed of the driving motor.

Yang teach a frequency converter for a feeding motor (paragraph 45), 
Pischtschan teaches Roller mill and method for controlling a roller mill (abstract), comprising:
two grinding rollers (abstract and paragraph 0115, fig.1), the position of one of the rollers can be adjusted;
an electrical motor (figs.2 and 3: (2) having a shaft (fig.2: 3) for driving the roller (paragraph 0004);
a controller having a frequency converter (fig.3: (5)) for controlling the rotational speed of the motor (paragraph 0027)

.


Allowable Subject Matter
Claim 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, neither Dodson (US4820980A) nor Demler (US20060231649A1) disclose every single limitation as set forth, nor does the combination of Dodson and Demler teach single limitation of the claim. Specifically, the prior art, as exemplified by the prior arts of record, fails to disclose “the sequence steps of the method claim 6 as recited”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dodson (US4820980A).

Dodson disclose a position sensor (fig.4: (24)) is mounted to a linkage of grinding disks, the position sensor is connected to a controller for controlling the gap between grinding disks (abstract, col.5 lines 4-24, figs.9-11) 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725